ITEMID: 001-89128
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF LIDIA NOWAK v. POLAND
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: David Thór Björgvinsson;Giovanni Bonello;Lech Garlicki;Ledi Bianku;Mihai Poalelungi;Nicolas Bratza
TEXT: 4. The applicant was born in 1945 and lives in Libertów.
5. On 18 November 1993 the applicant divorced.
6. On 17 June 1994 she lodged with the Kraków District Court (Sąd Rejonowy) a claim for division of matrimonial property consisting of a family house in Jankówka and a right to a flat in a housing-co-operative in Kraków.
7. Between 8 November 1994 and 2 August 2000, the Kraków District Court scheduled forty-five hearings, nine of which were adjourned and one expert report was obtained.
8. On 13 December 2000 the court issued an interim order (zarządzenie tymczasowe) securing the applicant’s claim. On 19 December 2000 the defendant appealed against the making of the order. On 19 July 2001 the court amended its order.
9. At a hearing held on 16 November 2001 the Kraków District Court gave a preliminary decision (postanowienie wstępne) on the parties’ respective shares in the matrimonial property.
10. The applicant and the defendant appealed on 4 February and 12 March 2002, respectively.
11. On 24 January 2003 the Kraków Regional Court (Sąd Okręgowy) amended the preliminary decision and dismissed the defendant’s appeal. His cassation appeal was rejected on 22 April 2003 on procedural grounds.
12. On 15 March 2004 the court ordered that an expert report be obtained. The report was submitted on 30 July 2004.
13. On 11 October 2005 the court held a hearing.
14. On 7 February 2006 the court ordered that the third expert report be obtained.
15. At a hearing held on 29 December 2006 the applicant’s lawyer made a friendly-settlement proposal. The court stayed the proceedings.
16. On 20 July 2007 the District Court resumed the proceedings and delivered a partial decision (postanowienie częściowe) in the case, concerning the composition of the matrimonial property. The defendant appealed against this decision. On 7 April 2008 the Kraków Regional Court rejected the defendant’s appeal.
17. The proceedings are still pending.
18. On 23 November 2004 the applicant lodged with the Kraków Regional Court a complaint under section 5 of the Law on 17 June 2004 on complaints about a breach of the right to a trial within a reasonable time (Ustawa o skardze na naruszenie prawa strony do rozpoznania sprawy w postępowaniu sądowym bez nieuzasadnionej zwłoki) (“the 2004 Act”).
19. She sought a ruling declaring that the length of the proceedings before the Kraków District Court had been excessive and an award of just satisfaction in the amount of 10,000 Polish zlotys (PLN) (approx. 2,500 euros (EUR)).
20. On 13 January 2005 the Kraków Regional Court dismissed her complaintin the part alleging., to the Supreme Court. The court observed that the proceedings had indeed been lengthy but it was the applicant’s husband who had been responsible for the delay in examination of the case. The court categorically stated that the Kraków District Court was not responsible for the protracted length of the proceedings.
21. The relevant domestic law and practice concerning remedies for the excessive length of judicial proceedings, in particular the applicable provisions of the 2004 Act, are stated in the Court’s decisions in the cases of Charzyński v. Poland no. 15212/03 (dec.), §§ 12-23, ECHR 2005-V and Ratajczyk v. Poland no. 11215/02 (dec.), ECHR 2005-VIII.
VIOLATED_ARTICLES: 6
